PER CURIAM:
Norwood Wallace Barber, Jr., appeals the district court’s order denying relief on his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Barber, No. 5:05-cr-00015-SGW-RSB-1 (W.D.Va. filed Nov. 3 & entered Nov. 7, 2011). We further deny Barber’s motion for disposition hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.